ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Clark, 2013 IL App (2d) 120034




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                    GRADY T. CLARK, Defendant-Appellee.



District & No.             Second District
                           Docket No. 2-12-0034


Filed                      March 29, 2013


Held                       The trial court erred in ordering the disclosure of the name of the
(Note: This syllabus       confidential informant who supplied the information that led to the
constitutes no part of     prosecution of defendant for unlawful possession of a weapon by a felon,
the opinion of the court   since defendant’s argument for disclosure was based on speculation that
but has been prepared      his ex-girlfriend was the informant and was involved in a conspiracy to
by the Reporter of         frame him, while the State’s objection to disclosure was based on the
Decisions for the          public interest in preserving the anonymity of informants in order to
convenience of the         encourage informants to provide information about crimes, an interest
reader.)
                           that was advanced by the reliable information the informant had provided
                           in numerous prior cases.


Decision Under             Appeal from the Circuit Court of Stephenson County, No. 10-CF-155; the
Review                     Hon. James M. Hauser, Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                 John H. Vogt, State’s Attorney, of Freeport (Lawrence M. Bauer, Kristin
Appeal                     M. Schwind, and Diane L. Campbell, all of State’s Attorneys Appellate
                           Prosecutor’s Office, of counsel), for the People.

                           Thomas A. Lilien and Steven E. Wiltgen, both of State Appellate
                           Defender’s Office, of Elgin, for appellee.


Panel                      JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
                           Justice Hutchinson concurred in the judgment and opinion.
                           Justice Birkett specially concurred, with opinion.




                                              OPINION

¶1          The State charged defendant, Grady T. Clark, with unlawful possession of a weapon by
        a felon (720 ILCS 5/24-1.1(a) (West 2010)), based on evidence that police found when they
        searched his home per a warrant. Defendant moved to require the State to disclose the
        identity of its confidential informant (CI), on whom the State had relied to obtain the warrant.
        The trial court granted the motion, but the State refused to comply. The court then dismissed
        the charge. The State appeals (see Ill. S. Ct. R. 604(a)(1) (eff. July 1, 2006)). We reverse and
        remand.
¶2          On June 9, 2010, Aaron Hass, a Freeport police officer, and “Jane Doe,” the CI, applied
        for a warrant to search a two-story, single-family house at 477 South Ottawa in Freeport for
        evidence that defendant, a convicted felon, possessed a weapon. In her affidavit, the CI stated
        as follows. Within the previous 72 hours, she had been inside the house. While there, she
        observed several firearms in a downstairs bedroom; two were black rifles, and two others
        were dark handguns. She observed defendant in possession of one of the firearms. Later, she
        spoke to Hass and described the weapons. In his affidavit, Hass stated as follows. He had
        spoken with the CI within the previous 72 hours. She told him that, within the preceding 72
        hours, she had seen several firearms in the house at 477 South Ottawa. Outside the house,
        Hass confirmed with the CI that it was the one she meant and that defendant lived there. The
        CI had assisted the police department in past investigations. Her information had proven
        reliable and had resulted in several felony narcotics arrests.
¶3          On June 9, 2010, at 1:40 p.m., the warrant was issued. It was executed an hour later. On
        June 11, 2010, defendant was charged with unlawful possession of a weapon by a felon. On
        November 12, 2010, he moved to order the disclosure of the CI’s identity. On December 3,
        2010, the State filed a response, citing Illinois Supreme Court Rule 412(j)(ii) (eff. Mar. 1,
        2001), which reads, as pertinent here, “Disclosure of an informant’s identity shall not be
        required where his identity is a prosecution secret and a failure to disclose will not infringe

                                                  -2-
     the constitutional rights of the accused.” The State contended that defendant could not prove
     that disclosure was needed to ensure a fair trial.
¶4       On December 10, 2010, the trial court held an evidentiary hearing on defendant’s motion.
     Hass testified as follows on direct examination by defendant. On the morning of June 9,
     2010, the CI called him. She told him that defendant lived at 477 South Ottawa and that,
     within the last 72 hours, she had observed four firearms in the downstairs bedroom and had
     seen defendant possess one firearm at a specified time. Hass drafted the warrant application.
     He had not yet spoken with Sergeant Todd Barkalow about the case. Hass had known the CI
     for 4 to 5 years, had spoken with her about 50 times, and had received information from her
     more than 20 times. On June 9, 2010, he met her at the courthouse, where she signed the
     warrant application. She was paid $50. Hass never asked the CI whether she had placed any
     firearms at defendant’s residence. He did ask her whether she had had any contact with any
     of the guns that day; she said no.
¶5       Asked whether he had any reason to believe that the CI’s life or safety would be
     jeopardized by the disclosure of her identity, Hass testified that defendant had “a felonious
     background, including discharge of a firearm.” Also, “there’s always a danger to any
     confidential source for whatever information that they would get.” The examination
     continued:
              “Q. Okay. So with him in custody, and continuing to reside in the custody of the
         Sheriff, there would be no unique reason to this particular case to believe that the
         disclosure of the informant’s identity would [endanger her] life or safety; is that true?
              A. I don’t believe it is, no.
                                              ***
              Q. If he’s in custody and–in the custody of the Sheriff, what would then be the
         plausible danger to the informant from disclosing the identity?
              A. I don’t even know who he all [sic] associates with, if it’s other felons or not,
         dangerous felons. There’s always that possibility. Any Defendant [sic] could have contact
         with someone outside the jail. They have telephones and visiting rights, so...
              Q. Okay. So you don’t know of anything–know of any known [sic] danger that would
         result–But you’re surmising that, as in any case, it’s possible that there could be some
         danger; is that right?
              A. There’s always that possibility, yes.”
¶6       Hass testified that, on June 9, 2010, he did not ask the CI whether she had spoken to
     Barkalow earlier that day. She did not say anything implying that she had done so. Hass did
     not speak with Barkalow about this case until after the search. He arrived at the office at 8:30
     a.m., so he did not attend the 5 a.m. briefing by the outgoing shift sergeant, Quincy Carter.
     At some point that day–Hass could not recall when–he heard someone say that an informant
     had told the Crime Stoppers hotline that firearms were going to be delivered to defendant’s
     house. At the time, Hass knew that the police had investigated an alleged domestic battery
     there, but he had not been involved in the investigation. He had read the report; it had
     mentioned a black handgun.


                                               -3-
¶7          Hass testified that he participated in the search. Defendant was found in an upstairs
       bedroom. In the bathroom, the police found a .40-caliber shell wrapped in a piece of a paper
       towel and a .40-caliber automatic pistol on a bathroom-sink vanity. Asked, “Other than the
       [CI], is there any other person that you have knowledge of, on the planet, who we know can
       tell us when those items were placed on the vanity in the home on Ottawa?,” Hass testified,
       “I don’t know anybody that could tell me when those items were placed on the vanity.”
¶8          Hass testified on examination by the State as follows. The CI was not present or nearby
       during the search. Hass did not see her between when they left the courthouse and when the
       police searched defendant’s house. The CI had told Hass that she had seen defendant in
       possession of one weapon. During the search, Hass found that weapon, a semiautomatic
       pistol. On reexamination by defendant, Hass agreed that, in his affidavit, he had stated that,
       outside of 477 South Ottawa, he “confirmed” with the CI that it was the right house. That
       confirmation occurred by cell phone, not in person, after Hass spoke with the CI but before
       they went to the court.
¶9          The hearing was continued to January 14, 2011. The trial judge told the parties that he
       had received confidential telephone records that defendant had subpoenaed, relating to calls
       that defendant’s ex-girlfriend, Jennifer Adams, had made to the Freeport police. Defendant’s
       attorney explained that he might need to examine the records, although defendant believed
       that Adams was probably not the CI. Defendant would want to know who called the Freeport
       police early in the morning of June 9, 2010, so as to explore his theory that the guns the
       police found later had been planted by the CI or by someone else in collusion with her. The
       judge delayed ruling on the matter.
¶ 10        Barkalow then testified as follows. On June 9, 2010, he started his shift at 5:45 a.m. and
       spoke with Carter. Carter said that an anonymous source had provided “information that
       there [were] possibly some guns and/or drugs to be delivered or some activity around” 477
       South Ottawa. Carter’s daily bulletin described the information as “crimestop [sic] drug info,
       477 South Ottawa, Grady Clark, 3 a.m., several people standing outside.” Just before the
       search, Barkalow spoke with Hass outside and relayed what Carter had told him.
¶ 11        Barkalow testified that he had not interacted with defendant in connection with
       defendant’s arrest for the domestic battery of Adams, except for signing defendant’s bond
       sheet on June 1, 2010. Barkalow knew Adams and her family “professionally” because he
       had been trying to locate her cousin, Ervin Allen, Jr., who was wanted for escape. For this
       reason only, Barkalow spoke with Adams several times by phone in the month before June
       9, 2010. He did not talk to her or her family for any other reason; he never spoke to her about
       defendant. Barkalow did not talk to Adams on either June 8, 2010, or June 9, 2010. He did
       not know who the CI was. As best he could tell, he had had no contact with her.
¶ 12        Hass was recalled and testified as follows. Barkalow and Carter were both part of the
       team that executed the search warrant. Hass did not remember whether he spoke to Carter
       on the morning of June 9, 2010, but Carter never told him to investigate a Crime Stoppers
       tip relating to 477 South Ottawa. To Hass’s knowledge, the CI had never served as a
       confidential source for Barkalow.
¶ 13        On May 17, 2011, at a short hearing, the State disclosed that Adams was not the CI. The


                                                -4-
       trial judge tendered to the parties, for copying and examination, the phone records that
       postdated May 23, 2010. At a hearing on August 12, 2011, defendant’s attorney stated that
       he had examined the records; that he had not ascertained who owned some of the numbers
       that Adams had called; and that he had “some evidence” that, on June 9, 2010, after
       defendant was arrested, Adams placed one call to the Freeport police department and two
       calls to the jail. Further, the records showed
            “a flurry of phone activity involving Ms. Adams’ phone in the wee hours of the morning
            on–between 1:00 and 2:30, and then again starting at 5:00 in the morning which
            corresponds to the–the time that Officer Barkalow’s report indicates he was made aware
            of certain things when he came on duty ***. So there appears to be a need for some
            further investigation involving all this stuff; identifying the phone numbers that are not
            subject of [sic] identification and trying to ascertain whether or not these phone calls
            from Ms. Adams’ phone at these important times of the day had something to do with
            the arrest of Mr. Clark. It has been our theory all along that–or at least mine, he’s not
            ready to join me–that there’s too much–that she’s involved in this in someway.”
¶ 14        Defendant’s attorney requested leave to depose Adams so as to ascertain whom she had
       called, which in turn would enable the judge to “do an in-camera review of who the
       informant was and see if any of these people were involved. You know, she’s calling the
       informant and they’re then going in and claiming that they saw what she’s telling them is
       going on.” He explained that, if the judge learned the CI’s identity and phone number, he
       could discern whether any of the unidentified numbers “relate[d]” to “this informant
       situation.” Defendant’s theory of the case was “based on the idea that the person who made
       this report is quite likely the person who planted the guns there.” The judge declined to allow
       defendant to depose Adams but ordered the State to give the court the CI’s identity and
       phone number and “whatever numbers would relate to the police officers.”
¶ 15        By a letter of September 29, 2011, the judge informed the parties that he had examined
       Adams’s phone records, checking for the cell phone numbers of the CI, Hass, and Barkalow.
       The CI’s number did not appear in the records at all. Neither did Hass’s number. Adams had
       called Barkalow’s number three times: (1) on June 9, 2010, at 5:59:47 p.m., for 6 seconds;
       (2) on June 10, 2010, at 2:41:08 p.m., for 24 seconds; and (3) on June 10, 2010, at 2:41:57
       p.m., for 57 seconds.
¶ 16        At the next hearing, on September 30, 2011, defendant requested a ruling on his motion
       to compel disclosure of the CI’s identity. Defendant’s attorney noted that the third call
       mentioned in the judge’s letter had been to the police station, not to Barkalow’s number. He
       then argued that the disclosure of the CI’s identity was necessary to prepare his defense,
       because “all that contact” shortly before the arrest supported his theory that “this
       communication may have been related to setting up this particular arrest.” Without the CI’s
       name, the defense would be unable to establish “what, if any, relationship” the CI had to the
       person (Adams) who had contacted the police in the 48 hours leading up to defendant’s
       arrest. Defendant’s attorney continued:
            “[W]hat the defendant is alleging is a conspiracy to frame [him]. You know, if [the CI]
            and Officer Barkalow got together and said, ‘Hey, you know, this can’t–it would be


                                                -5-
           obvious if you’re the confidential informant, we’ve got to use some third-party [sic],’ and
           that’s–ends up being somebody who we can prove [had] a relationship with her; that goes
           a long way toward proving our defense of the case.”
       Defendant also argued that, because the CI had claimed that she saw defendant possess a
       firearm that the police later found, she was a witness to the charged crime, as the two
       possessions were one continuing offense. The State responded that defendant’s conspiracy
       theory was speculation and that no case law supported his continuing-offense theory.
¶ 17       At a hearing on November 4, 2011, the trial judge granted defendant’s motion to compel
       the disclosure of the CI’s identity. The judge noted that case law applying Rule 412(j)(ii)
       requires a trial court to balance the public interest in protecting informants and the flow of
       information against the right of the accused to prepare a defense. See Roviaro v. United
       States, 353 U.S. 53, 60-62 (1957); People v. Woods, 139 Ill. 2d 369, 378 (1990). In this case,
       the judge concluded, defendant’s right predominated, as his defense was that “the gun found
       in his house was placed there by [the CI]” and there was no evidence that the CI’s life or
       safety would be jeopardized by disclosing her identity. The court ordered the State to disclose
       the CI’s identity within 14 days. On December 15, 2011, the court denied the State’s motion
       to reconsider. At a hearing on January 6, 2012, the State informed the court that it would not
       disclose the CI’s identity. Defendant moved to dismiss the charge. The State did not request
       an alternative sanction. The court dismissed the charge. The State timely appealed.
¶ 18       On appeal, the State contends that the trial court erred in ordering the disclosure of the
       CI’s identity, because defendant did not meet his burden under Rule 412(j)(ii) to prove that
       disclosure was necessary to enable defendant to prepare his defense. According to the State,
       the CI provided the police with the probable cause needed to search defendant’s home, but
       she was not involved in the offense itself, as either a participant or a witness. The State also
       contends that the trial court overlooked evidence that disclosure could endanger the CI.
¶ 19       Defendant responds that ordering disclosure was proper because he proved that he needed
       to know the CI’s identity in order to prepare his defense, which was that the CI helped to
       frame him by planting the incriminating evidence in his home. Defendant also argues that,
       because the CI claimed to have witnessed defendant possessing a firearm that the police later
       found in the search, she was a witness to the offense, under defendant’s continuing-offense
       theory. The State replies that defendant’s conspiracy theory is too speculative and
       unsupported by actual evidence to satisfy his burden, so that the trial court erred in ordering
       disclosure. While we disagree with much of the State’s reasoning, we do agree that defendant
       failed to establish a sufficient basis for the trial court to order the disclosure of the CI’s
       identity. Therefore, we reverse the dismissal of the charge.
¶ 20       The parties disagree over our standard of review. Citing People v. Rose, 342 Ill. App. 3d
       203, 205 (2003), the State contends that, because the facts are undisputed and the issues are
       purely legal, our review is de novo. Citing People v. Chavez, 327 Ill. App. 3d 18, 34 (2001),
       defendant counters that, because this appeal involves an order regulating discovery, we
       consider only whether the trial court abused its discretion. Although each opinion generally
       supports its proponent’s position, neither necessarily controls here. For clarity, we defer our
       discussion of the issue until after we set out the basic authority applicable to the appeal.


                                                 -6-
¶ 21        Rule 412(j)(ii) codifies the common-law “informer’s privilege” recognized by the
       Supreme Court in Roviaro. Woods, 139 Ill. 2d at 377-78. In Roviaro, the Court explained that
       the privilege advances the public’s interest in effective law enforcement by preserving the
       anonymity of informers, thus encouraging them to communicate their knowledge of the
       commission of crimes to law enforcement officials. Roviaro, 353 U.S. at 59. However, the
       scope of the privilege is limited by fundamental fairness: “Where the disclosure of an
       informer’s identity, or the contents of his communication, is relevant and helpful to the
       defense of an accused, or is essential to a fair determination of a cause, the privilege must
       give way.” Id. at 60-61. The Court continued:
                 “We believe that no fixed rule with respect to disclosure is justifiable. The problem
            is one that calls for balancing the public interest in the flow of information against the
            individual’s right to prepare his defense. Whether a proper balance renders nondisclosure
            erroneous must depend on the particular circumstances of each case, taking into
            consideration the crime charged, the possible defenses, the possible significance of the
            informer’s testimony, and other relevant factors.” Id. at 62.
¶ 22        Significantly, the Court also stated, “Early decisions established that the scope of the
       privilege was in the discretion of the trial judge.” Id. at 61 n.9. The lower federal courts and
       a fair number of foreign state courts have followed the implications of this language and held
       that, because striking the proper balance of the Roviaro factors is within the trial court’s
       discretion, the grant or denial of a motion to disclose may be reversed only if the trial court
       abused its discretion. See, e.g., United States v. Fields, 113 F.3d 313, 324 (2d Cir. 1997);
       United States v. Johnson, 677 F.3d 138, 143 (3d Cir. 2012); United States v. Sanchez, 988
       F.2d 1384, 1391 (5th Cir. 1993); United States v. Jenkins, 4 F.3d 1338, 1341 (6th Cir. 1993);
       United States v. Spires, 3 F.3d 1234, 1238 (9th Cir. 1993); United States v. Warren, 42 F.3d
       647, 654 (D.C. Cir. 1994); Leonard v. State, 492 S.E.2d 747, 751 (Ga. Ct. App. 1997); State
       v. Farlow, 163 P.3d 233, 236 (Idaho Ct. App. 2007); State v. Clovis, 807 P.2d 127, 137 (Kan.
       1991); State v. Dotson, 256 So. 2d 594, 606 (La. 1971); Drouin v. State, 160 A.2d 85, 92-93
       (Md. 1960); People v. Thomas, 436 N.W.2d 687, 689 (Mich. Ct. App. 1989) (per curiam);
       Corry v. State, 96-KA-01251-SCT (Miss. 1998); State v. Wenzel, 242 N.W.2d 120, 123
       (Neb. 1976); Commonwealth v. Roebuck, 681 A.2d 1279, 1282 (Pa. 1996); State v. Ostein,
       293 S.W.3d 519, 526 (Tenn. 2009); State v. Outlaw, 321 N.W.2d 145, 154 (Wis. 1982). The
       rule applied in this line of cases does not appear to depend on whether the trial court needed
       to resolve any factual disputes (a matter obviously within its prerogative). Thus, the vast
       majority of foreign courts hold that, even when the facts are undisputed, the trial court’s
       ruling on a motion to disclose a CI is subject to deferential review.
¶ 23        Illinois courts present a different story, in which the correct standard of review is not
       entirely clear. We begin by returning to the two opinions that the parties have cited. In Rose,
       the first of these cases, we held that review was de novo. Rose, 342 Ill. App. 3d at 205.
       However, we did not mention Roviaro or any other CI-disclosure case, either from Illinois
       or elsewhere. Instead, we cited solely to the general rule that, when the facts are not in
       dispute and the issues are purely legal, our review is de novo. Id. (citing People v. Coleman,
       307 Ill. App. 3d 930, 934 (1999)). There is, of course, no doubt that this general proposition
       is the law in Illinois. “Where *** the question on appeal is limited to application of the law

                                                 -7-
       to undisputed facts, the standard of review is de novo.” City of Champaign v. Torres, 214 Ill.
       2d 234, 241 (2005).
¶ 24        In Chavez, the second case relied upon by the parties, the court applied a standard of
       deferential review based not on Roviaro or any other CI-disclosure case from here or
       elsewhere, but on the uncontroversial rule that, in general, a trial court’s decision “on a
       discovery violation” is reviewed only for an abuse of discretion. Chavez, 327 Ill. App. 3d at
       32-33 (citing People v. Matthews, 299 Ill. App. 3d 914, 918 (1998)). Chavez did not consider
       whether deferring to the trial court’s application of the law to given facts would violate the
       principle enunciated in Torres.
¶ 25        Thus, it is clear that there is some tension between Rose and Chavez. In addition, they
       apply general principles from other areas of the law without mentioning precedent
       specifically addressing the appellate review of CI-disclosure rulings. Other Illinois case law
       does not provide much more guidance. Some opinions, all at the appellate level, state or
       clearly imply that appellate review of a trial court’s ruling on a motion to disclose a CI is
       limited to deciding whether the court abused its discretion. See, e.g., People v. Adams, 259
       Ill. App. 3d 995, 1008 (1993); People v. Loggins, 134 Ill. App. 3d 684, 690 (1985). However,
       these cases either lack any analysis of the issue or involve distinguishable facts.
¶ 26        The far more common approach in Illinois law is to address trial courts’ rulings on CI-
       disclosure motions without stating explicitly whether their review is deferential or plenary.
       See, e.g., Woods, 139 Ill. 2d at 377-82; People v. Chaney, 63 Ill. 2d 216, 225-27 (1976);
       People v. Lewis, 57 Ill. 2d 232, 234-35 (1974); People v. Connie, 34 Ill. 2d 353, 356-58
       (1966); People v. Nettles, 34 Ill. 2d 52, 54-55 (1966); People v. Mack, 12 Ill. 2d 151, 164-66
       (1957); People v. Bufford, 277 Ill. App. 3d 862, 867-68 (1995); People v. Herron, 218 Ill.
       App. 3d 561, 572-74 (1991); People v. Velez, 204 Ill. App. 3d 318, 325-27 (1990); People
       v. Raess, 146 Ill. App. 3d 384, 388-92 (1986); People v. Coleman, 124 Ill. App. 3d 597, 601-
       02 (1984); People v. Martin, 80 Ill. App. 3d 281, 292 (1979); People v. Gomez, 67 Ill. App.
       3d 266, 269-70 (1978). Based on our review of these cases, we conclude that, in substance,
       all of them subjected the trial court judgments to de novo review. Each court set out the
       Roviaro factors, balanced them as it saw proper, and drew its own conclusions (sometimes
       stated as such), without ever implying that the trial court’s conclusions were of the slightest
       importance to the outcome. Put simply, these courts applied the Roviaro test anew, without
       regard to the trial courts’ reasoning–the very definition of de novo review. See Cook County
       Board of Review v. Property Tax Appeal Board, 339 Ill. App. 3d 529, 537 (2002); Black’s
       Law Dictionary 467 (8th ed. 2004). Although these cases omit the phrase “de novo review,”
       they appear to apply de novo review in fact.
¶ 27        Thus, the case law presents this court with a dilemma. On the one hand, Roviaro strongly
       suggests, if it does not actually hold, that appellate review of a trial court’s ruling on a
       disclosure motion must be deferential, even if no pertinent facts are in dispute. On the other
       hand, the Illinois Supreme Court, by whose opinions we are bound (People v. Artis, 232 Ill.
       2d 156, 164 (2009)), has never embraced the rule of deference and, indeed, has repeatedly
       repudiated it by implication. However, we need not resolve our procedural dilemma now,
       because, whether reviewed de novo or deferentially, the trial court’s order is erroneous. Thus,
       like the farmer in Lincoln’s story whose field was blocked by a tree trunk that could not be

                                                -8-
       dislodged by a plow, we confront our doctrinal obstacle by “plow[ing] around it.” James A.
       Dueholm, Lincoln’s Suspension of the Writ of Habeas Corpus: An Historical and
       Constitutional Analysis, 29 Journal of the Abraham Lincoln Ass’n, No. 2, Summer 2008, at
       54.
¶ 28       Before explaining our holding, we dispose of two red herrings, one from each party. First,
       the State contends that the trial court erred by declining to conclude that disclosure would
       jeopardize the CI’s safety. The State directs us to Hass’s testimony that he saw that danger
       because defendant had a criminal record involving a firearm and because, even in jail,
       defendant might have some sort of contact with the outside. The State’s treatment of the
       evidence is flagrantly selective. The testimony that we quoted at length earlier shows that,
       although Hass expressed the concerns to which the State alludes, he also conceded that he
       had no reason to conclude that the danger to the CI was greater than that presented in any CI-
       disclosure case. Moreover, the State ignores that, although the defendant has the burden to
       prove that disclosure is necessary, the State has the burden to prove that disclosure would
       endanger the CI. See People v. Raess, 146 Ill. App. 3d 384, 394 (1986). Applying either
       deferential or de novo review, we do not disagree with the trial court on this particular
       matter.
¶ 29       The other red herring comes from defendant. He contends that, because the CI claimed
       to have witnessed him possessing one of the guns that the police later found, she was a
       witness to the charged offense, even though the two alleged acts of possession were several
       days apart. Defendant reasons that the two acts were not separate offenses but parts of one
       continuing offense. As a result, he contends, because the CI was a witness, her identity
       should have been disclosed. Defendant relies on authority holding that one pertinent
       consideration under Roviaro is whether the CI arranged, witnessed, or participated in the
       offense. See Woods, 139 Ill. 2d at 378. Defendant cites a valid general principle of law, but
       he asks us to apply it to a context far removed from the logic of the rule.
¶ 30       The reason that disclosing a CI is more likely to be required when the CI had some
       connection to the charged offense is that the CI is thereby more likely to know matters that
       relate to the defendant’s guilt or innocence–which, of course, is what the trial is all about.
       Thus, he is more likely to be a crucial witness. See Rose, 342 Ill. App. 3d at 206. Here, even
       were we to accept defendant’s continuing-offense theory, it would make no difference. As
       the State notes, defendant was charged with unlawfully possessing a weapon on the day that
       the police searched his house and found the weapon(s). The State can convict defendant
       solely on what he did that day, without having to prove what he had done days earlier. The
       CI’s testimony would shed no light on defendant’s guilt or innocence, because she was not
       present during the search and could offer no crucial evidence on matters pertinent to whether
       defendant unlawfully possessed weapons then. Evidence that defendant possessed a gun
       several days before would be superfluous, if it could be admitted at all. (Ironically, it is
       normally defendants who try to keep out such other-crimes evidence.)
¶ 31       Defendant’s continuing-offense theory does not make the CI a crucial witness to the
       offense as charged. It surely does not make her testimony more likely to be exculpatory. If
       the CI was telling the truth–i.e., if defendant really did possess a gun several days before the
       police found the same gun in his home–that does not help defendant’s defense. After all, he

                                                 -9-
       is not really claiming that the CI witnessed the offense–he is claiming that there was no
       offense and that the CI fabricated evidence of the alleged crime. This distinguishes this case
       from those involving a CI who allegedly entrapped the defendant into committing an offense,
       such as selling drugs to undercover officers. In that type of case, the defendant ordinarily
       does not deny that he committed the offense but instead raises an affirmative defense, so that
       the CI might well be a crucial exculpatory witness.
¶ 32       If, on the other hand, the CI was lying and never did see defendant possess the gun, then
       bringing out that fact might be exculpatory–but only for one reason. That reason is that the
       CI lied because she was part of a scheme to frame defendant by planting evidence in his
       house and helping to engineer the search that turned up the planted evidence. But that is
       defendant’s whole theory of the case anyway. Thus, the relevance of the CI’s testimony
       ultimately has nothing to do with whether she was a “witness” to the alleged crime, and the
       continuing-offense theory has no independent significance. The real issue is whether
       defendant’s theory overcame the informer’s privilege. For the following reasons, we hold
       that it did not.
¶ 33       The defendant who moves to compel disclosure of a CI bears the burden of showing that
       disclosure is needed for him to prepare his defense. Herron, 218 Ill. App. 3d at 574; Johnson,
       677 F.3d at 141. The ultimate issue, of course, is whether, considering all relevant
       circumstances, the defendant has demonstrated that his interest in preparing his defense
       outweighs the public interest in the free flow of information that can assist in the detection
       and prosecution of crimes. See Roviaro, 353 U.S. at 60-61; Woods, 139 Ill. 2d at 380. To
       meet his burden, the defendant must show that the defense theory that he relies on to obtain
       the CI’s identity is founded on evidence, not speculation. United States v. Skeens, 449 F.2d
       1066, 1070-71 (D.C. Cir. 1971). A mere theory is not sufficient; one based on evidence
       might be. This crucial distinction applies here.
¶ 34       Numerous courts have recognized that, in principle, a defendant might be entitled to the
       disclosure of a CI’s identity on the basis that the CI “framed” the defendant, such as by
       planting incriminating evidence or by inducing the police, in some other way, to pursue the
       defendant as a suspect.1 See Rugendorf v. United States, 376 U.S. 528, 536-39 (1964)
       (defendant convicted of knowingly receiving and concealing stolen furs in his home alleged
       that CI planted goods in his basement while he was away on vacation; Court majority held
       that theory was insufficiently grounded in evidence); Coleman, 124 Ill. App. 3d at 601-02
       (in prosecution for unlawful possession of controlled substances and weapons that police
       found in defendant’s car, appellate court held that defendant was entitled to disclosure


               1
                 The State contends that defendant’s theory is not “recognized as one where the disclosure
       of the source is required.” In view of the authority that we cite, including one opinion of the Supreme
       Court and one opinion from Illinois, this statement is just wrong. Moreover, it would not matter even
       if it were true; Roviaro and Rule 412(j)(ii) require only that the defendant prove that disclosure is
       needed to protect his right to prepare his defense. Even were there no cases recognizing that a well-
       founded frame-up theory might compel disclosure, nothing would rule out that possibility. A
       defendant must establish that he needs disclosure in order to receive a fair trial. He need not prove
       that his theory is one that opinions granting relief have actually endorsed.

                                                   -10-
       because evidence raised reasonable possibility that CI witnessed somebody plant items);
       Thornton v. State, 231 S.E.2d 729, 732-34 (Ga. 1977) (per curiam) (evidentiary hearing in
       trial court was required, as defendant alleged that another person committed the crime and
       that CI was part of conspiracy to frame him); Dotson, 256 So. 2d at 608 (recognizing that
       defendant’s allegation that CI helped to frame him by placing marijuana into his coat was
       possible ground for ordering disclosure of CI, but holding that trial court had properly
       concluded that defendant had insufficiently supported theory); Jenkins v. State, 97-KA-
       00991-COA (¶¶ 9-21) (Miss. 1999) (recognizing that argument that CI had planted illegal
       drugs in defendant’s home was possible reason to compel disclosure, but holding that trial
       court did not abuse its discretion in concluding that theory was too speculative).
¶ 35        We hold that defendant failed to establish a sufficient factual record on which to compel
       the trial court to disclose the CI’s identity. As noted, the public interest in the free flow of
       information requires that, to obtain the CI’s identity, a defendant support his claim of need
       with more than speculation. As one court has written:
            “If the informer’s relation to the acts leading directly to or constituting the crime may be
            assumed from a fertile imagination of counsel, the Government in practically every case
            would have to prove affirmatively that the informant had not done any such likely acts.
            Having done that, all would be revealed and the informer privilege, deemed essential for
            the public interest, for all practical purposes would be no more.” Miller v. United States,
            273 F.2d 279, 281 (5th Cir. 1959).
       Accord Jenkins, 97-KA-00991-COA (¶ 16) (“If in every possession case in which a
       confidential informant was involved, the defendant merely by alleging that the drugs were
       planted could require the disclosure of the informant’s name, the important privilege for
       informants would be destroyed.”).
¶ 36        All that remains for us now is to apply the foregoing. Here, defendant’s conspiracy
       defense underwent some evolution. At first, apparently, he theorized that Adams, his ex-
       girlfriend, was the CI and that she had planted weapons in his home out of some malicious
       motive. Later, however, defendant abandoned any assertion that Adams was the CI (which
       she was not) but posited that Adams conspired with both the CI and the police. Defendant’s
       attorney explained that his theory was that, with Adams’s collaboration, and apparently at
       her behest, the CI planted the weapons in defendant’s home, reported the presence of
       weapons to the police, and induced the police to search the home and find the evidence.
       Apparently, according to this theory, Barkalow was in on the plan (exactly how is not
       altogether clear to us), so that Adams’s calls shortly before the search were needed to fulfill
       her and the CI’s desire to frame defendant. On appeal, defendant contends that the three calls
       that Adams made shortly before the search provide a basis to compel the disclosure of the
       CI’s identity, because, knowing who the CI was, defendant could “establish the relationship
       between Jennifer Adams and the [CI].”
¶ 37        This theory is deficient in at least two respects. First, it is vague, even after numerous
       iterations. The motivation for the CI to aid Adams is not given, and the relationship of
       Barkalow to the other two alleged conspirators, and his motivation, are not developed either.
       Barkalow did not obtain the search warrant; Hass did. Defendant’s theory says little about


                                                 -11-
       Hass and does not focus on him as a possible conspirator. Exactly how the alleged conspiracy
       functioned is less than clear from defendant’s own explanations of his theory. This lack of
       clarity might result from the second and more crucial defect in defendant’s theory: the lack
       of significant evidence to support it.
¶ 38       Defendant’s theory posits a triangular and mutually reinforcing set of relationships
       among Adams, the CI, and the police (or at least Barkalow). The trouble is that no leg of this
       triangle is more than a very blurry line, at best. Defendant focuses on the telephone records,
       which allegedly show a suspicious “flurry” of activity between Adams and Barkalow shortly
       before the search. However, the telephone records are far more significant for what they do
       not show. First, for weeks before the consummation of the alleged conspiracy, there were no
       calls between Adams and the CI. Second, there were no calls between Adams and Hass, the
       officer who actually spoke to the CI, obtained information from her, and applied for the
       search warrant.
¶ 39       Finally, what defendant characterizes as a “flurry” of telephone calls was apparently no
       more than a light dusting–and one that was ambiguous at best. Defendant was reduced to
       relying on three calls from Adams, lasting, respectively, 6 seconds, 24 seconds, and 57
       seconds. Defendant did not establish a reasonable probability that Adams made the calls to
       Barkalow or even that the calls were answered; Barkalow testified that he did not speak to
       Adams in the period covered by the calls, and he also testified that he had known Adams
       solely because they were both concerned about locating Adams’s cousin in an unrelated
       matter. The witnesses provided no evidence that the calls were made for the purpose
       defendant posited. The theory that these calls were part of a plan to frame defendant receives
       no support from the evidence; there is simply nothing implying any such framers’ intent.
¶ 40       Worse for defendant, the three telephone calls were probably the strongest evidence in
       favor of his theory. There was no evidence of any preexisting relationship between Adams
       and the CI, or of any preexisting relationship between the CI and Barkalow. Indeed,
       Barkalow testified that he did not know who the CI was and, as far as he could say, had never
       met her. While there was of course evidence that the CI had significant contacts with Hass,
       the State offered an innocent explanation–she was an experienced informant whom the police
       had used with great success. Asked whether he knew of anyone other than the CI who could
       say when the pistol and shell were placed on the vanity in defendant’s bathroom, Hass
       testified that he did not know of anyone who could so say. “Anyone” included the CI.
       Barkalow denied ever having interacted with defendant before, except for signing a bond
       sheet on June 1, 2010, in the domestic battery case. In sum, defendant’s conspiracy theory
       did not advance beyond speculation, and his need to identify the CI in order to pursue the
       theory was equally speculative.
¶ 41       Against the foregoing, the State could point to the recognized public interest in the free
       flow of information as good reason to deny defendant’s motion. The strength of this interest
       went beyond that inherent in any CI-disclosure situation. Hass testified that the CI had
       provided the police with reliable information on numerous prior occasions and that her
       assistance had resulted in several successful prosecutions. In sum, under any standard of
       review, we must conclude that the trial court erred in granting defendant’s motion to
       disclose.

                                               -12-
¶ 42      The judgment of the circuit court of Stephenson County is reversed, and the cause is
       remanded.

¶ 43       Reversed and remanded.

¶ 44        JUSTICE BIRKETT, specially concurring.
¶ 45        I concur with the result reached by the majority. I write separately because in my opinion
       the dissertation on the standard of review is confusing and unnecessary. The majority states
       based on its review of Illinois cases that “in substance, all of them subjected the trial court
       judgments to de novo review.” Supra ¶ 26. On the contrary, I believe it is settled law in
       Illinois that an appellate court reviews a trial court’s pretrial ruling on whether to compel the
       disclosure of an informant’s identity under an abuse-of-discretion standard. See People v.
       Peatry, 38 Ill. App. 3d 332, 337 (1976); People v. Loggins, 134 Ill. App. 3d 684, 690 (1985);
       People v. Ofoma, 242 Ill. App. 3d 697, 704 (1993). Federal courts have held likewise. United
       States v. Johnson, 886 F.2d 1120, 1122 (9th Cir. 1989); United States v. Harrington, 951
       F.2d 876, 877 (8th Cir. 1991); United States v. Moore, 954 F.2d 379, 381 (1992). Generally,
       rulings on discovery motions, as well as evidentiary rulings, such as on motions in limine,
       are directed to the trial court’s discretion. See People v. Harvey, 211 Ill. 2d 368, 393 (2004).
       The trial court’s order of dismissal in this case was a discovery sanction, which is generally
       reviewed under the abuse-of-discretion standard. People v. Newberry, 166 Ill. 2d 310, 318
       (1995) (evidence destroyed after defense counsel’s request to preserve); People v. Pearson,
       210 Ill. App. 3d 1079, 1083 (1991) (involving an informant known to the defendant, but the
       State refused to provide information regarding benefits to the informant).
¶ 46        An exception to this standard exists when the question is purely one of law, which was
       the case in People v. Rose, 342 Ill. App. 3d 203 (2003). In Rose, this court found that the trial
       court improperly dismissed the indictment as a discovery sanction where the trial court
       ordered disclosure of a confidential informant without first requiring the defendant to meet
       his burden to show that disclosure was necessary to his defense. This was an issue of law and
       review was properly de novo. See People v. Hood, 213 Ill. 2d 244, 256 (2004) (where facts
       giving rise to an alleged discovery violation are not in dispute, the issue becomes one of law
       that is reviewed de novo).
¶ 47        The majority recognizes “some tension between Rose and Chavez.” See supra ¶ 25. I see
       no such tension. In Chavez, the defendant made an attempt to show materiality and relevance
       of disclosure of the confidential informant to his defense. He argued that the “ ‘informant
       could testify to the nature and extent of the conversations he had with Mr. Chavez.’ ”
       Chavez, 327 Ill. App. 3d at 35. In Chavez, there were two motions for disclosure. Before
       ruling on the second motion the trial court ordered production of the informant’s file to
       “determine the extent of the informant’s activity in [the] case.” Id. The record did not reveal
       whether the trial court conducted an in camera inspection. The court noted that based upon
       the record the informant appeared to be a mere tipster. Id. The appellate court concluded that
       without evidence to the contrary it could not conclude “that the circuit court abused its
       discretion in balancing the strong public policy reasons favoring concealment of an

                                                 -13-
       informant’s identity against the defendant’s need for disclosure in order to prepare his
       defense.” Id. (citing People v. Matthews, 299 Ill. App. 3d 914, 918 (1998) (alleged discovery
       violation for failure to disclose a statement)).
¶ 48        The majority does not discuss the distinction between requests for disclosure to
       determine the existence of probable cause and requests for disclosure to prepare a defense
       at the trial. In People v. Vauzanges, 158 Ill. 2d 509, 520 (1994), this court explained:
                “We note that the trial court is motivated by different concerns in exercising its
            discretion with respect to production of an informant as opposed to disclosure of an
            informant’s identity. When considering whether to order the production of the informant
            and/or the police file for an in camera examination or inspection, the trial court is
            concerned with the existence of the informant and with maintaining the integrity of the
            judicial process. Conversely, when determining whether to disclose the identity of the
            informant, the trial court is concerned with a defendant’s need for disclosure in order to
            prepare his defense. Therefore, production of an informant for an in camera examination
            should not be confused with disclosure of an informant’s identity, since different
            concerns are at stake.”
¶ 49        To me it is clear that in both settings the trial court is exercising its discretion but
       applying different standards. In Vauzanges, the record was unclear as to whether there had
       been an in camera inspection of the informant’s file during a Franks hearing. See Franks v.
       Delaware, 438 U.S. 154 (1978). The court said that under these particular circumstances “the
       trial court may have abused its discretion if it found Officer Ptacek credible regarding the
       existence of the informant without first inspecting the police files on the informant.”
       Vauzanges, 158 Ill. 2d at 521.
¶ 50        The majority does a commendable job in its discussion of defendant’s deficient showing
       of need. There was no evidence presented, by affidavit or otherwise, that demonstrated a
       need for disclosure. Defendant’s motion for disclosure is boilerplate and simply alleges that
       disclosure “is necessary to investigate the defendant’s defense herein.” Such a bare-bones
       motion barely gets the ball rolling when such important interests are at stake. See United
       States v. Moore, 954 F.2d 379 (6th Cir. 1992).
¶ 51        Finally, the majority takes issue with the State’s argument that the “trial court erred by
       declining to conclude that disclosure would jeopardize the CI’s safety.” See supra ¶ 28. First,
       the State was not required to show that disclosure would jeopardize the CI’s safety, because
       defendant failed to demonstrate a need for disclosure. Rose, 342 Ill. App. 3d at 206-07.2 The
       danger to informants is inherent in the role they play in uncovering and solving crimes. As
       the Illinois Supreme Court has stated, “the personal safety of an informer is one of the public
       purposes for preserving anonymity.” People v. Mack, 12 Ill. 2d 151, 167 (1957). The fate that
       sometimes befalls informers was common knowledge in 1957. This observation is equally


               2
                After remand, Rose provided further details of how disclosure would aid his entrapment
       defense. After an in camera inspection of the informant’s file, the trial court granted use of “the
       informant’s name solely in the preparation of his case.” People v. Rose, 384 Ill. App. 3d 937, 938
       (2008).

                                                  -14-
       true today. A defendant’s criminal history, especially past arrests or convictions for crimes
       of violence or weapons offenses, is particularly relevant to a trial court’s balancing of the
       interests, even absent evidence of a specific threat to harm the CI. The discussion of this
       issue is unnecessary because defendant failed to show a need for disclosure, which is
       required before the trial court is required to balance the defendant’s interests against the
       State’s interests.
¶ 52       As my colleagues note, there are no contested facts and defendant failed to articulate how
       disclosure of the informant’s identity would have advanced his theory of defense–that the
       firearm and ammunition were planted. Unlike with some CI warrants, defendant was in
       possession of the informant’s sworn affidavit in support of the search warrant. In these
       circumstances, defendant’s request for disclosure amounts to nothing more than a mere
       desire to cross-examine, which is insufficient as a matter of law to show need. In this case,
       then, our review is de novo.




                                               -15-